United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        August 6, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 03-40566
                              Summary Calendar



                       UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,

                                   versus

                            JOSE LUIS ESCAMILLA,

                            Defendant-Appellant.

                          --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                         USDC No. B-93-CR-151-9
                          --------------------

Before DAVIS, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Luis Escamilla appeals his convictions for conspiracy to

possess over 100 kilograms of marijuana with intent to distribute

and for possession of approximate 186.3 kilograms of marijuana with

intent to distribute.         He asserts that the prosecutor asked a

series   of    rhetorical    questions   which   tended   to    bolster      the

credibility of the government witness and to indicate to the jury

that the fact Escamilla had been indicted constituted evidence of

his guilt.      He contends that the prosecutor’s reference to the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-40566
                                  -2-

success   of   the   confidential   informants   constituted   improper

bolstering. Escamilla also maintains that the prosecutor attempted

to shift the burden of proof to the defense.

     We have reviewed the record, the evidence, and the closing

arguments of the parties.    Escamilla has not established that the

challenged statements constituted improper remarks that either

prejudiced his substantive rights or constituted plain error.

United States v. Munoz, 150 F.3d 401, 414-15 (5th Cir. 1998);

United States v. Washington, 44 F.3d 1271, 1278 (5th Cir. 1995).

Consequently, the conviction is AFFIRMED.